DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal filed on 11/6/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
In regards to the previous 112 rejections, these rejections are maintained.
In regards to the previous 103 rejections, applicant’s arguments are not persuasive and these rejections are maintained, modified for clarity.
Prosecution is reopened due to an error on the part of the Examiner in the previous Final Rejection wherein the rejection of claim 5 was omitted from the action.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                            
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recite the limitation "the base" in lines 2 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.  Suggest changing to “a base” to overcome rejections.
All dependent claims inherit this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gusky (US Patent Publication No. 2011/0253147) in view of Chandran (US Patent Publication No. 2007/0272249), hereafter referred to as Chandran-249.
In regards to claim 1, Gusky teaches a respiratory assembly (12) comprising: at least one connector (50), wherein a base (116) is in fluid communication with a hose or fluid source for allowing gaseous flowthrough between the at least one connector, the base, and the hose or fluid source (Fig 6 elements 50, 116, 52, 54 and 56); a pair of sockets (recesses 78 and 80, 
Gusky does not teach wherein the sockets are separable from the at least one connector, wherein the sockets are selectively engaged with the at least one connector, wherein each socket is independently movable relative to the other socket.
However, Chandran-249 teaches that the sockets are separable from the at least one connector (spacers 166 and 168, 270 and 272 may be removably joined to cushion, paragraph 97 like 14-18), wherein the sockets are selectively engaged with the at least one connector (see Annotated Fig 37 and 38), wherein each socket is independently movable relative to the other socket (spacers have flanges associated with openings in cushions, paragraph 108 line 15-19, spacers independent of each other, Fig 39 and 44).

    PNG
    media_image1.png
    162
    200
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    405
    273
    media_image2.png
    Greyscale

		Annotated Fig 37					Annotated Fig 38
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusky to have a pair of sockets distinct and separate from the at least one connector wherein the sockets are selectively engaged with the at least one connector because it is known in the art of nasal breathing apparatuses, as demonstrated by Chandran-249, to provide this type of arrangement.  One would be motivated to modify Gusy to provide this type of arrangement to allow each component to be easily removed, sanitized, preplaced and adjusted.
In regards to claim 7, Gusky in view of Chandran-249 teaches the device of claim 1 and Gusky further teaches wherein the eyelet comprises a flange that is connected to a nasal strip configured to releasably attach to a user's nare (paragraph 39 line 6-8).
In regards to claim 9, Gusky in view of Chandran-249 teaches the device of claim 1.
Gusky does not teach wherein the base defines four openings for engaging two connectors.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusky to have the base have four openings for engaging two connectors and two caps as taught by Chandran-249 as this would allow for a space to inset the removable sockets and for addition of measuring equipment to assess oxygen or carbon dioxide levels within the device or additional input of medical gasses to airflow (page 4 paragraph 67 line 7-11).
In regards to claim 10, Gusky in view of Chandran-249 teaches the device of claim 1 and Gusky further teaches further comprising vents for titrating fluids (paragraph vents 102, 132 and 134, paragraph 48 and 65).
In regards to claim 11, Gusky teaches a method of providing fluid to a patient's nasal passages, the method comprising: releasably attaching a socket tip of a respiratory assembly to an eyelet that connects to a patient's nare (nasal interfaces 58 and 60 may be installed in recesses 78 and 80, paragraph 40 line 9-17); wherein the respiratory assembly comprises: at least one connector, wherein a base is in fluid communication with a hose or fluid source for allowing gaseous flowthrough between the at least one connector, the base, and the hose or fluid source (Fig 6 elements 50, 116, 52, 54 and 56); a pair of sockets (recesses 78 and 80, paragraph 40 line 1-3) wherein each socket defines: a collar comprising a socket tip for receiving a respective eyelet that connects to the patient's nare (lips 82 and 84 engage nasal interfaces 58 and 60, paragraph 40 line 7 and 13-15); a cavity extending through the collar (recesses 78 and 80, Fig 6); wherein the collar has a first mode of operation in which the socket tip is engaged with an eyelet and a second mode of operation in which the socket tip is not engaged with the eyelet through retraction of the socket tip in response to manipulation by a 
Gusky does not teach wherein the sockets are separable from the at least one connector, wherein the sockets are selectively engaged with the at least one connector, wherein each socket is independently movable relative to the other socket.
However, Chandran-249 teaches that the sockets are separable from the at least one connector (spacers 166 and 168, 270 and 272 may be removably joined to cushion, paragraph 97 line 14-18), wherein the sockets are selectively engaged with the at least one connector (see Annotated Fig 37 and 38), wherein each socket is independently movable relative to the other socket (spacers have flanges associated with opening in cushions, paragraph 108 line 15-19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusky to have a pair of sockets distinct and separate from the at least one connector wherein the sockets are selectively engaged with the at least one connector because it is known in the art of nasal breathing apparatuses, as demonstrated by Chandran-249, to provide this type of arrangement.  One would be motivated to modify Gusy to provide this type of arrangement to allow each component to be easily removed, sanitized, preplaced and adjusted.
In regards to claim 12, Gusky in view of Chandran-249 teaches the method of claim 11 and Gusky further teaches wherein the fluid is ambient air or oxygen enriched air (Gusky does not explicitly teach that the fluid is ambient air however Gusky does teach that the pressurized fluid is provided by a PAP device, paragraph 34, and it is known that such devices utilize blowers 
In regards to claim 18, Gusky in view of Chandran-249 teaches the method of claim 11 and Gusky further teaches wherein the eyelet comprises a flange that is connected to a nasal strip configured to releasably attach to a user's nare (paragraph 39 line 6-8).
In regards to claim 20, Gusky in view of Chandran-249 teaches the method of claim 11 and Gusky further teaches wherein the respiratory assembly further comprising vents for titrating fluids (paragraph vents 102, 132 and 134, paragraph 48 and 65).
Claims 2, 3, 5, 8, 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gusky (US Patent Publication No. 2011/0253147) in view of Chandran-249 (US Patent Publication No. 2007/0272249) as applied to claims 1 and 11 above, and in further view of Chandran (US Patent Publication No. 2006/0124131), hereafter referred to as Chandran-131.
In regards to claim 2, Gusky in view of Chandran-249 teaches the device of claim 1.
Gusky does not teach wherein the socket tip includes a lip configured to releasably engage with a proximal projection positioned at a proximal end of the eyelet that faces the at least one connector, wherein the eyelet includes a distal projection positioned at a distal end of the eyelet that faces a user's nare, and a depression that extends about a circumference of the eyelet.
However, Chandran-131 teaches wherein the socket tip includes a lip configured to releasably engage with a proximal projection positioned at a proximal end of the eyelet that faces the at least one connector, wherein the eyelet includes a distal projection positioned at a distal end of the eyelet that faces a user's nare, and a depression that extends about a circumference of the eyelet (nasal pillows are formed with rings (protrusions) defining at least one groove (depression) between them that engages with the lip of the interior surface 35, paragraph 69 line 7-15).

In regards to claim 3, Gusky in view of Chandran-249 and Chandran-131 teaches the device of claim 2 and Gusky further teaches wherein the lip has an inner diameter that is less than the outer diameter of the distal and proximal projections (diameter of lips 82 and 84 is less than the diameter of engagements 62 and 64 or nasal interfaces 58 and 60, paragraph 40 line 7-9).
In regards to claim 5, Gusky in view of Chandran-249 teaches the method of claim 1.
Gusky does not teach wherein the socket is constructed from an elastomeric material.
However, Chandran-131 teaches wherein the socket is constructed from an elastomeric material (paragraph 63, claim 24).
In regards to claim 8, Gusky in view of Chandran-249 teaches the device of claim 1.
Gusky does not teach wherein the eyelet comprises a body defined by a proximal projection and a distal projection that extend about a circumference of the body, and a depression positioned between the proximal and distal projections, wherein the proximal projection is positioned at a proximal end of the eyelet that faces the at least one connector, wherein the distal projection is positioned at a distal end of the eyelet that faces a user's nare.
However, Chandran-131 teaches wherein the eyelet comprises a body defined by a proximal projection and a distal projection that extend about a circumference of the body, and a depression positioned between the proximal and distal projections, wherein the proximal 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusky such that the eyelet comprises a body defined by a proximal projection and a distal projection that extend about a circumference of the body, and a depression positioned between the proximal and distal projections, wherein the proximal projection is positioned at a proximal end of the eyelet that faces the at least one connector, wherein the distal projection is positioned at a distal end of the eyelet that faces a user's nare as taught by Chandran-131 as this would allow for an efficient snap fit connection between components, permitting ease of assembly and disassembly.
In regards to claim 13, Gusky in view of Chandran-249 teaches the method of claim 11.
Gusky does not teach wherein the socket tip includes a lip configured to releasably engage with a proximal projection positioned at a proximal end of the eyelet that faces the at least one connector, wherein the eyelet includes a distal projection positioned at a distal end of the eyelet that faces a user's nare, and a depression that extends about a circumference of the eyelet.
However, Chandran-131 teaches wherein the socket tip includes a lip configured to releasably engage with a proximal projection positioned at a proximal end of the eyelet that faces the at least one connector, wherein the eyelet includes a distal projection positioned at a distal end of the eyelet that faces a user's nare, and a depression that extends about a circumference of the eyelet (nasal pillows are formed with rings (projections) defining at least one groove (depression) between them that engages with the lip of the interior surface 35, paragraph 69 line 7-15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusky such that the socket tip includes a 
In regards to claim 15, Gusky in view of Chandran-249 teaches the method of claim 13 and Gusky further teaches wherein the lip has an inner diameter that is less than the outer diameter of the distal and proximal projections (diameter of lips 82 and 84 is less than the diameter of engagements 62 and 64 or nasal interfaces 58 and 60, paragraph 40 line 7-9).
In regards to claim 16, Gusky in view of Chandran-249 teaches the method of claim 11.
Gusky does not teach wherein the socket is constructed from an elastomeric material.
However, Chandran-131 teaches wherein the socket is constructed from an elastomeric material (paragraph 63, claim 24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusky such that the socket is constructed from an elastomeric material as taught by Chandran-131 as this material would be structurally sound while allowing flexibility enough to allow the eyelet to be inserted into and removed from the socket without damaging either component.
In regards to claim 19, Gusky in view of Chandran-249 teaches the method of claim 11.
Gusky does not teach wherein the eyelet comprises a body defined by a proximal projection and a distal projection that extend about a circumference of the body, and a depression positioned between the proximal and distal projections, wherein the proximal projection is positioned at a proximal end of the eyelet that faces the at least one connector, wherein the distal projection is positioned at a distal end of the eyelet that faces a user's nare.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusky such that the eyelet comprises a body defined by a proximal projection and a distal projection that extend about a circumference of the body, and a depression positioned between the proximal and distal projections, wherein the proximal projection is positioned at a proximal end of the eyelet that faces the at least one connector, wherein the distal projection is positioned at a distal end of the eyelet that faces a user's nare as taught by Chandran-131 as this would allow for an efficient snap fit connection between components, permitting ease of assembly and disassembly.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gusky (US Patent Publication No. 2011/0253147) in view of Chandran-249 (US Patent Publication No. 2007/0272249) and Chandran-131 (US Patent Publication No. 2006/0124131) as applied to claims 2 and 13 above, and in further view of Bird (US Patent No. 5,116,088).
In regards to claim 4, Gusky in view of Chandran-249 and Chandran-131 teaches the device of claim 2.
The modified Gusky does not teach wherein the proximal projection is a barb.
However, Bird teaches a connector for gas transfer having a proximal projection wherein the proximal projection comprises a barb (column 5 line 45-49, Fig 13 elements 948 and 949).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the proximal projections 
In regards to claim 14, Gusky in view of Chandran-249 and Chandran-131 teaches the method of claim 13.
The modified Gusky does not teach wherein the proximal projection is a barb.
However, Bird teaches wherein the proximal projection comprises a barb (column 5 line 45-49, Fig 13 elements 948 and 949).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the proximal projections modified Gusky with a barb as taught by Bird as it is an equivalent efficient and secure means of coupling.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gusky (US Patent Publication No. 2011/0253147) in view of Chandran-249 (US Patent Publication No. 2007/0272249) and Chandran-131 (US Patent Publication No. 2006/0124131) as applied to claim 5 and 16 above, and in further view of Hurmez (US Patent Publication No. 2013/0098360).
In regards to claim 6, Gusky in view of Chandran-249 and Chandran-131 teaches the device of claim 5.
Gusky does not teach that the elastomeric material is selected from natural rubber, synthetic rubber, polyurethane, acrylic, vinyl, nitrile rubber, butadiene rubber, styrene-butadiene rubber, acetate, and combinations thereof.
However, Hurmez teaches gas transfer system comprising an elastomeric material wherein the elastomeric material is selected from polyurethane (paragraph 98 line 2) or combination of polyurethane with polycarbonate-acrylonitrile butadiene styrene (paragraph 99 line 406) or acetal (paragraph 100 line 2-3).

In regards to claim 17, Gusky in view of Chandran-249 and Chandran-131 teaches the method of claim 16.
Gusky does not teach that the elastomeric material is selected from natural rubber, synthetic rubber, polyurethane, acrylic, vinyl, nitrile rubber, butadiene rubber, styrene-butadiene rubber, acetate, and combinations thereof.
However, Hurmez teaches wherein the elastomeric material is selected from polyurethane (paragraph 98 line 2) or combination of polyurethane with polycarbonate-acrylonitrile butadiene styrene (paragraph 99 line 406) or acetal (paragraph 100 line 2-3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gusky to have sockets constructed from polyurethane or combination of polyurethane with polycarbonate-acrylonitrile butadiene styrene as taught by Hurmez as these materials are strong enough to maintain structure while permitting a measure of breathability to prevent condensation build up within the components.
Response to Arguments
In regards to the arguments concerning independent claims 1 and 11, these arguments are not persuasive.  
In regards to the first of said arguments, seen in Section B I beginning on page 5 of the submitted brief, applicant appears to misinterpreting the rejection.  Applicant’s argument is based upon the interpretation that the rejection intends to add the feature of Chandran’s spacers in between the recesses and the nasal interfaces of Gusky, as seen on page 8 of the brief.  This is not the stated intent of the rejection.  The rejection identifies the recesses 78 and 

    PNG
    media_image1.png
    162
    200
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    405
    273
    media_image2.png
    Greyscale

			Fig 37						Fig 38
In regards to the second of said arguments, seen in Section B II beginning in page 9 of the submitted brief, this argument appears to also be based upon the above detailed misinterpretation of the rejections in question.  The argument discusses the insertion of the spacers of Chandran in between the recesses (sockets) and the nasal interfaces (eyelets) of Gusky.  As previously explained, this is not the stated modification of Gusky.  Further, the applicant argues that Chandran’s stated purpose of said spacers, to provide for adjustment of positioning between the nasal interfaces and the base structure, would preclude the use of this 
In regards to the third of said arguments, seen in Section B III beginning on page 13 of the submitted brief, this argument is not persuasive.  Applicants arguments concerning the specific language of “retraction of the socket lip in response to manipulation by a user” is remarkably broad and lacks any sort of associated structure by which to interpret their intent.  The plain definition of “retract” is to draw or pull back.  In and of itself, this limitation may read on any structure which permits the socket lip to be drawn or pulled away from an adjacent component by a user, such as would happen when disengaging a snap fit connection like the one described in Gusky.  While it may be inferred that applicant intends this limitation to utilize the structure as seen in the instant Figure 13C (seen below) wherein the dashed arrows indicates user manipulation and the solid arrows indicate socket lip retraction, the claims do not contain any such limitations describing said structure nor the particulars as to what is meant by either retraction or user manipulation.  Further, the specification fails to provide clear intent as to the meaning of these limitations.  Examiner notes that should the applicant add such structure to the claims would overcome the current art.

    PNG
    media_image3.png
    212
    280
    media_image3.png
    Greyscale


In regards to the fourth of said arguments, seen in Section C beginning on page 16 of the submitted brief, these arguments are not persuasive.  Applicant argues that the stated motivation for the combination as providing an efficient snap fit connection is in error as Gusky already contains a snap fit connection.  However, MPEP 2144.06 II states that it is obvious to substitute one known element for another known element for the same purpose.  Further, Chandran provides motivation in paragraph 69 as it discusses explicitly the how such structure facilitates disengagement of the relevant components.
In regards to the fifth of said arguments, seen in Section D beginning on page 17 of the submitted brief, these arguments refer to materials used to form the components of the reference in question, Bird, whereas the rejection calls on the reference only to teach the shape of a protrusion the facilitates connection between adjacent components.  The materials used are not relevant to the rejection and have no bearing on the use of the reference to teach a components shape.
In regards to the sixth of said arguments, seen in Section E beginning on page 19 of the submitted brief, applicant argues that the reference is inapplicable as it uses a facial interface.  Similarly to the arguments in Section B II, this argument is not persuasive.  The facial interface is never included into the device of Gusky, it is merely used to supply a material used for construction of the analogous sockets which are, in this reference, integral to the interface.  As such, the material used for one would be used for the other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785